Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2018 and 2/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of the Claims
The present application is being examined under the claims filed on 07/13/2018.
Claims 1-18 are pending.
Claims 1-18 are rejected.	
Drawings
The drawings filed on 07/13/2018 are acceptable for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1:
Step 1 Analysis: Claim 1 is directed to a semiconductor device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
coefficients of an integration coefficient table are set
calculates products of an input image and the coefficients
a channel number of the integration coefficient table is set
selects an output destination of a cumulative addition arithmetic operation on the basis of the channel number
wherein the integration coefficient table is a table where a plurality of input coefficient tables are integrated and the integration coefficient table has a size of N x N
can calculate data of N x N all at once
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass: 
“coefficients of an integration coefficient table are set” (i.e., observation or evaluation), 
“calculates products of an input image and the coefficients” (i.e., mathematical calculations), 
“a channel number of the integration coefficient table is set (i.e., observation or evaluation), 
“that selects an output destination of a cumulative addition arithmetic operation on the basis of the channel number” (i.e., evaluation or judgment), 

“can calculate data of N x N all at once” (i.e., mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: 
“A semiconductor device comprising: an image recognition device having a convolution arithmetic processing circuit, wherein the convolution arithmetic processing circuit includes a coefficient register”,
“a product calculation circuit”,
“a channel register”,
“a channel selection circuit”,
“a plurality of output registers that store a result of the cumulative addition arithmetic operation”, and
“the product calculation circuit”.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Further, the limitation of “a plurality of output registers that store a result of the cumulative addition arithmetic operation” amounts to an insignificant extra-solution activity of mere data gathering and outputting, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(g).
Step 2B Analysis: As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
In addition, the limitation of “a plurality of output registers that store a result of the cumulative addition arithmetic operation” amounts to storing data in memory, which is considered an insignificant extra-solution activity that is well-understood, routine and conventional. See MPEP 2106.05(d)(II)  (The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory). 
Regarding claim 2:
Step 1 Analysis: Claim 2 is directed to a semiconductor device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
adds the products for each channel number
performs the addition for each channel number in parallel 
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass: 
“adds the products for each channel number” (i.e., mathematical calculations), and
“performs the addition for each channel number in parallel” (i.e., mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The semiconductor device according to claim 1, wherein the channel selection circuit includes”,
“a cumulative addition register that holds an output of the cumulative addition circuit for each channel number”, and
“the cumulative addition circuit”.
Since claim 2 incorporates all of the limitations of claim 1 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 1.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Further, the limitation of “a cumulative addition register that holds an output of the cumulative addition circuit for each channel number” amounts to an insignificant extra-solution activity of mere data gathering and outputting, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(g).
Step 2B Analysis: Since claim 2 incorporates all of the limitations of claim 1 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 1.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.

Regarding claim 3:
Step 1 Analysis: Claim 3 is directed to a semiconductor device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the limitations as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The semiconductor device according to claim 2”, and
“the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number”.
Since claim 3 incorporates all of the limitations of claim 2 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 2.

Further, the limitation of “the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number” amounts to an insignificant extra-solution activity of mere data gathering and outputting, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(g).
Step 2B Analysis: Since claim 3 incorporates all of the limitations of claim 2 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 2.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
In addition, the limitation of “the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number” amounts to storing data in memory, which is considered an insignificant extra-solution activity that is well-understood, routine and conventional. See MPEP 2106.05(d)(II) (The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory).
Regarding claim 4:
Step 1 Analysis: Claim 4 is directed to a semiconductor device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
wherein in each element of the integration coefficient table, a coefficient having a largest value among coefficients in each corresponding element in the input coefficient tables is stored
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass:
“wherein in each element of the integration coefficient table, a coefficient having a largest value among coefficients in each corresponding element in the input coefficient tables is stored” (i.e., observation and evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The semiconductor device according to claim 1”.
Since claim 4 incorporates all of the limitations of claim 1 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 1.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these 
Step 2B Analysis: Since claim 4 incorporates all of the limitations of claim 1 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 1.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
Regarding claim 5:
Step 1 Analysis: Claim 5 is directed to a semiconductor device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
wherein the number of the input coefficient tables is N and each of the input coefficient tables has a size of N x N
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass:
“wherein the number of the input coefficient tables is N and each of the input coefficient tables has a size of N x N” (i.e., observation and evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:

Since claim 5 incorporates all of the limitations of claim 1 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 1.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Step 2B Analysis: Since claim 5 incorporates all of the limitations of claim 1 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 1.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
Regarding claim 6:
Step 1 Analysis: Claim 6 is directed to a semiconductor device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
that changes an arrangement of an input image based on content of the input pattern register
wherein the integration coefficient table is a table where L input coefficient tables are integrated, the integration coefficient table has a size of N x N, each of the L input coefficient tables has a size of M x M, and M is a value smaller than N
can calculate data of N x N all at once

"that changes an arrangement of an input image based on content of the input pattern register” (i.e., evaluation or judgment),
“wherein the integration coefficient table is a table where L input coefficient tables are integrated, the integration coefficient table has a size of N x N, each of the L input coefficient tables has a size of M x M, and M is a value smaller than N” (i.e., observation and evaluation), and
can calculate data of N x N all at once (i.e., mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The semiconductor device according to claim 1, further comprising”,
“an input pattern register”, and
“an input pattern generation circuit”.
Since claim 6 incorporates all of the limitations of claim 1 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 1.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Step 2B Analysis: Since claim 6 incorporates all of the limitations of claim 1 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 1.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
Regarding claim 7:
Step 1 Analysis: Claim 7 is directed to a semiconductor device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
adds the products for each channel number
performs the addition for each channel number in parallel
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass:
“adds the products for each channel number” (i.e., mathematical calculation), and
“performs the addition for each channel number in parallel” (i.e., mathematical calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The semiconductor device according to claim 6”,
“the channel selection circuit includes a cumulative addition circuit”,
a cumulative addition circuit that holds an output of the cumulative addition circuit for each channel number”,
“a cumulative addition register”, and
“the cumulative addition circuit”.
Since claim 7 incorporates all of the limitations of claim 6 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 6.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Further, the limitation of “a cumulative addition register that holds an output of the cumulative addition circuit for each channel number” amounts to an insignificant extra-solution activity of mere data gathering and outputting, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(g).
Step 2B Analysis: Since claim 7 incorporates all of the limitations of claim 6 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 6.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
In addition, the limitation of “a cumulative addition register that holds an output of the cumulative addition circuit for each channel number” amounts to storing data in memory, which is considered an insignificant extra-solution activity that is well-understood, routine and conventional. See 
Regarding claim 8:
Step 1 Analysis: Claim 8 is directed to a semiconductor device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the limitations as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The semiconductor device according to claim 7”, and
“the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number”.
Since claim 8 incorporates all of the limitations of claim 7 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 7.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(f).

Step 2B Analysis: Since claim 8 incorporates all of the limitations of claim 7 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 7.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
In addition, the limitation of “the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number” amounts to storing data in memory, which is considered an insignificant extra-solution activity that is well-understood, routine and conventional. See MPEP 2106.05(d)(II) (The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory).
Regarding claim 9:
Step 1 Analysis: Claim 9 is directed to a semiconductor device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
repeats an input image of M x M L times and converts the L input images of M x M into an input image of N x N
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass:
“repeats an input image of M x M L times and converts the L input images of M x M into an input image of N x N” (i.e., observation or evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The semiconductor device according to claim 6”, and
“the input pattern generation circuit”.
Since claim 9 incorporates all of the limitations of claim 6 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 1.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Step 2B Analysis: Since claim 9 incorporates all of the limitations of claim 6 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 1.

Regarding claim 10:
Step 1 Analysis: Claim 10 is directed to an image recognition system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
coefficients of an integration coefficient table are set
calculates products of an input image and the coefficients
a channel number of the integration coefficient table is set
selects an output destination of a cumulative addition arithmetic operation on the basis of the channel number
wherein the integration coefficient table is a table where a plurality of input coefficient tables are integrated and the integration coefficient table has a size of N x N
can calculate data of N x N all at once
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass: 
“coefficients of an integration coefficient table are set” (i.e., observation or evaluation), 
“calculates products of an input image and the coefficients” (i.e., mathematical calculations), 
“a channel number of the integration coefficient table is set (i.e., observation or evaluation), 

 “can calculate data of N x N all at once” (i.e., evaluation), and
 “wherein the integration coefficient table is a table where a plurality of input coefficient tables are integrated and the integration coefficient table has a size of N x N” (i.e., observation and evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“An image recognition system comprising: a semiconductor device; and a semiconductor storage device, wherein the semiconductor device includes a convolutional arithmetic processing circuit including a coefficient register”,
“a product calculation circuit”,
“a channel register”,
“a channel selection circuit”,
“a plurality of output registers that store a result of the cumulative addition arithmetic operation”,
“a pooling circuit”, and
“the product calculation circuit”.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Further, the limitation of “a plurality of output registers that store a result of the cumulative addition arithmetic operation” amounts to an insignificant extra-solution activity of mere data gathering 
Step 2B Analysis: As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
In addition, the limitation of “a plurality of output registers that store a result of the cumulative addition arithmetic operation” amounts to storing data in memory, which is considered an insignificant extra-solution activity that is well-understood, routine and conventional. See MPEP 2106.05(d)(II) (The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory).
Regarding claim 11:
Step 1 Analysis: Claim 11 is directed to an image recognition system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
adds the products for each channel number
performs the addition for each channel number in parallel 
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass: 
“adds the products for each channel number” (i.e., mathematical calculations),

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The image recognition system according to claim 10, wherein the channel selection circuit includes a cumulative addition circuit”,
“a cumulative addition register that holds an output of the cumulative addition circuit for each channel number”, and
“the cumulative addition circuit”.
Since claim 11 incorporates all of the limitations of claim 10 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 10.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Further, the limitation of “a cumulative addition register that holds an output of the cumulative addition circuit for each channel number” amounts to an insignificant extra-solution activity of mere data gathering and outputting, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(g).
Step 2B Analysis: Since claim 11 incorporates all of the limitations of claim 10 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 10.

In addition, the limitation of “a cumulative addition register that holds an output of the cumulative addition circuit for each channel number” amounts to storing data in memory, which is considered an insignificant extra-solution activity that is well-understood, routine and conventional. See MPEP 2106.05(d)(II) (The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory).
Regarding claim 12:
Step 1 Analysis: Claim 12 is directed to an image recognition system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the limitations as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The image recognition system according to claim 11”, and
“the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number”.

The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Further, the limitation of “the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number” amounts to an insignificant extra-solution activity of mere data gathering and outputting, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(g).
Step 2B Analysis: Since claim 12 incorporates all of the limitations of claim 2 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 11.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
In addition, the limitation of “the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number” amounts to storing data in memory, which is considered an insignificant extra-solution activity that is well-understood, routine and conventional. See MPEP 2106.05(d)(II) (The courts have recognized the following computer functions as well‐understood, routine, and conventional 
Regarding claim 13:
Step 1 Analysis: Claim 13 is directed to an image recognition system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
wherein in each element of the integration coefficient table, a coefficient having a largest value among coefficients in each corresponding element in the input coefficient tables is stored
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass:
“wherein in each element of the integration coefficient table, a coefficient having a largest value among coefficients in each corresponding element in the input coefficient tables is stored” (i.e., observation and evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The image recognition system according to claim 10”.
Since claim 13 incorporates all of the limitations of claim 10 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 10.

Step 2B Analysis: Since claim 13 incorporates all of the limitations of claim 10 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 10.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
Regarding claim 14:
Step 1 Analysis: Claim 14 is directed to an image recognition system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
wherein the number of the input coefficient tables is N and each of the input coefficient tables has a size of N x N
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass:
“wherein the number of the input coefficient tables is N and each of the input coefficient tables has a size of N x N” (i.e., observation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The image recognition system according to claim 10”.
Since claim 14 incorporates all of the limitations of claim 10 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 10.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Step 2B Analysis: Since claim 14 incorporates all of the limitations of claim 10 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 10.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
Regarding claim 15:
Step 1 Analysis: Claim 15 is directed to an image recognition system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
that changes an arrangement of an input image based on content of the input pattern register
wherein the integration coefficient table is a table where L input coefficient tables are integrated, the integration coefficient table has a size of N x N, each of the L input coefficient tables has a size of M x M, and M is a value smaller than N
can calculate data of N x N all at once
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass: 
"that changes an arrangement of an input image based on content of the input pattern register” (i.e., evaluation or judgment),
“wherein the integration coefficient table is a table where L input coefficient tables are integrated, the integration coefficient table has a size of N x N, each of the L input coefficient tables has a size of M x M, and M is a value smaller than N” (i.e., observation and evaluation), and
can calculate data of N x N all at once (i.e., mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The image recognition system according to claim 10”,
“the semiconductor device further includes an input pattern register, and an input pattern generation circuit”, and
“the product calculation circuit”.
Since claim 15 incorporates all of the limitations of claim 10 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 10.

Step 2B Analysis: Since claim 15 incorporates all of the limitations of claim 10 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 10.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
Regarding claim 16:
Step 1 Analysis: Claim 16 is directed to an image recognition system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
that adds the products for each channel number
performs the addition for each channel number in parallel
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass:
“that adds the products for each channel number” (i.e., mathematical calculation),
“performs the addition for each channel number in parallel” (i.e., mathematical calculation ).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The image recognition system according to claim 15”,
“the channel selection circuit includes a cumulative addition circuit”,
“a cumulative addition register that holds an output of the cumulative addition circuit for each channel number”, and
“the cumulative addition circuit”.
Since claim 16 incorporates all of the limitations of claim 15 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 15.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Further, the limitation of “a cumulative addition register that holds an output of the cumulative addition circuit for each channel number” amounts to an insignificant extra-solution activity of mere data gathering and outputting, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(g).
Step 2B Analysis: Since claim 16 incorporates all of the limitations of claim 15 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 15.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.

Regarding claim 17:
Step 1 Analysis: Claim 17 is directed to an image recognition system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the limitations as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The image recognition system according to claim 16”, and
“the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number”.
Since claim 17 incorporates all of the limitations of claim 16 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 16.

Further, the limitation of “the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number” amounts to an insignificant extra-solution activity of mere data gathering and outputting, therefore these additional elements do not integrate a judicial exception into a practical application. See MPEP 2106.05(g).
Step 2B Analysis: Since claim 17 incorporates all of the limitations of claim 16 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 16.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
In addition, the limitation of “the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number” amounts to storing data in memory, which is considered an insignificant extra-solution activity that is well-understood, routine and conventional. See MPEP 2106.05(d)(II)  (The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory).
Regarding claim 18:
Step 1 Analysis: Claim 18 is directed to an image recognition system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine for image recognition having a convolution arithmetic processing circuit. Each of the following limitations:
repeats an input image of M x M L times and converts the L input images of M x M into an input image of N x N
as drafted is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). For example, the above limitations in the context of this claim encompass:
“repeats an input image of M x M L times and converts the L input images of M x M into an input image of N x N” (i.e., observation or evaluation ).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements:
“The image recognition system according to claim 15”, and
“the input pattern generation circuit”.
Since claim 18 incorporates all of the limitations of claim 15 (and all of the additional elements), these additional elements do not integrate a judicial exception into a practical application for reasons given with respect to claim 15.
The various circuits/registers/devices (except for the emphasized limitation) can be evaluated as mere instructions to implement an abstract idea or other exception on a computer, therefore these 
Step 2B Analysis: Since claim 18 incorporates all of the limitations of claim 15 (and all of the additional elements), these additional elements do not amount to significantly more for reasons given with respect to claim 15.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception on a computer, which cannot provide an inventive concept.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12:
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0379073 to Pan et al. (“Pan”) in view of US 2018/0137084 to Du et al. (“Du”).
Regarding claim 1:
Pan teaches a semiconductor device (Pan in at least [0028] discloses electronic device 208) comprising:
an image recognition device having a convolution arithmetic processing circuit, wherein the convolution arithmetic processing circuit includes:
Pan in at least [0022] discloses “A DCN may be utilized to extract features via convolution operations. The DCN may be utilized for image recognition.” Pan in at least [0028] discloses “an electronic device 208 in which systems and methods for image processing may be implemented,” and “electronic device 208 may include one or more components or elements … implemented in hardware (e.g., circuitry)”. That is, the electronic device 208 can be utilized for image recognition (i.e., an image recognition device) and includes circuitry that can extract features via convolution operations (i.e., having a convolution arithmetic processing circuit).
a coefficient register where coefficients of an integration coefficient table are set,
Pan in at least [0039] discloses “interleaver 210 may additionally or alternatively interleave multiple filter channels. … Some or all of the filter coefficients 228 of the multiple filter channels may be loaded into (e.g., stored) in the registers 220. For example, the interleaver 210 may interleave filter coefficients across filter channels.” That is, the registers 220 (i.e., coefficient register) can store filter coefficients 228 of the multiple filter channels (i.e., where coefficients of an integration coefficient table are set).
a product calculation circuit that calculates products of an input image and the coefficients, 
Pan in at least [0041] discloses “convolver 216 may multiply and accumulate (MAC) the interleaved multi-channel image input with the multi-channel filter.” That is the convolver 216 (i.e., product calculation circuit) can multiply values of the multi-channel image input with coefficients of the multi-channel filter (i.e., calculates products of an input image and the coefficients).
a channel register where a channel number of the integration coefficient table is set, 
Pan in at least [0025] discloses “filters 104 may be 4-dimensional. For example, a number of filters (M) may be utilized, where each of the filters has 3 dimensions: height 148 (Hf), width 150 (Wf) 
a plurality of output registers that store a result of the cumulative addition arithmetic operation,
Pan in at least [0041] discloses “memory manager 214 may store the output (e.g., convolution output) in the memory 236. For example, the output may be stored in an L1 data cache.” That is, the L1 data cache (i.e., plurality of output registers) can store the convolution output (i.e., result of the cumulative addition arithmetic operation).
wherein the integration coefficient table is a table where a plurality of input coefficient tables are integrated and the integration coefficient table has a size of N x N, and wherein the product calculation circuit can calculate data of N x N all at once.
Pan in at least [0039] discloses “processor 226 may read multiple filter channels from the memory 236” and “the interleaver 210 may interleave filter coefficients across filter channels.” Pan in at least FIG. 6 discloses filter A with a size of 3 x 3. That is, the interleaver 210 can create filter A (i.e., integration coefficient table) with a size of 3 x 3 (i.e., has a size of N x N) from multiple filter channels (i.e., plurality of input coefficient tables). Pan in at least [0030] discloses “the processor 226 may be and/or may include a single instruction multiple data (SIMD) processor … capable of processing multiple data (in parallel)”. Pan in at least [0037] discloses “SIMD instructions to perform multiple-channel convolution simultaneously.” That is, the SIMD processor can process multiple-channel convolution in parallel (i.e., wherein the product calculation circuit can calculate data of N x N all at once).
Pan does not explicitly disclose:
a channel selection circuit that selects an output destination of a cumulative addition arithmetic operation on the basis of the channel number”. 
However, Du discloses “a channel selection circuit that selects an output destination of a cumulative addition arithmetic operation on the basis of the channel number”. Du in at least FIG. 1, FIG.3, and [0042] discloses “convolution operation device 100” that includes “the first convolution operation module 3a … and the second convolution operation module 3b”. Du in at least [0054] discloses “the first convolution operation module 3a and the second convolution operation module 3b output the results of different channels, respectively”. That is, the convolution operation device 100 (i.e., channel selection circuit) can output the results of a convolution operation (i.e., selects an output destination of a cumulative addition arithmetic operation) of different channels, respectively (i.e., on the basis of the channel number).
Pan and Du are analogous art to the claimed invention because they are directed to an electronic device capable of performing convolution operations for data inputted in channels. It would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate outputting convolution results on the basis of each channel as taught by Du, to the disclosed invention of Pan. One of ordinary skill in the arts would have been motivated to make this modification to enhance the operation performance when performing the operation (Du in at least [0049]).
Regarding claim 2:
Pan and Du disclose the semiconductor device according to claim 1 (as mentioned above). Du further discloses that the channel selection circuit (Du in at least [0042] discloses convolution operation device 100) includes:
a cumulative addition circuit that adds the products for each channel number, 

a cumulative addition register that holds an output of the cumulative addition circuit for each channel number, and
Du in at least [0047] discloses “interleaving sum unit 5 sends the output characteristics result to the buffer unit 6”. That is, the buffer unit 6 (i.e., cumulative addition register) can store the output of the interleaving sum unit 5 (i.e., output of the cumulative addition circuit) of different respective channels (i.e., for each channel number).
wherein the cumulative addition circuit performs the addition for each channel number in parallel.
Du in at least [0039] discloses “interleaving sum unit 5 can sum the convolution results of the first convolution operation module 3a and the second convolution operation module 3b by interleaving so as to output sum results corresponding to the channels”. That is, the interleaving sum unit 5 (i.e., cumulative addition circuit) can perform the summation operation of the convolution results (i.e., performs the addition for each channel number) by interleaving (i.e., in parallel). 
Pan and Du are analogous art to the claimed invention because they are directed to an electronic device capable of performing convolution operations for data inputted in channels. It would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate a cumulative addition circuit that adds the products for each channel number, a cumulative addition register that holds an output of the cumulative addition circuit for each channel 
Regarding claim 3:
Pan and Du disclose the semiconductor device according to claim 2 (as mentioned above). Du further discloses:
wherein the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number.
Du in at least [0039] discloses “interleaving sum unit 5 can sum the convolution results of the first convolution operation module 3a and the second convolution operation module 3b by interleaving so as to output sum results corresponding to the channels” and in at least [0047] discloses “interleaving sum unit 5 sends the output characteristics result to the buffer unit 6”. That is, the interleaving sum unit 5 (i.e., selector) outputs the sum (i.e., outputs the output of the cumulative addition circuit)  to the buffer unit 6 (i.e., to any one of the output registers) by interleaving so as to output sum results corresponding to the channels (i.e., on the basis of the channel number).
Pan and Du are analogous art to the claimed invention because they are directed to an electronic device capable of performing convolution operations for data inputted in channels. It would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number as taught by Du, to the disclosed invention of Pan. One of ordinary skill in the arts 
Regarding claim 10:
Pan and Du teach a semiconductor device (Pan in at least [0028] discloses electronic device 208) and a semiconductor storage device (Pan in at least [0028] discloses memory 236), wherein the semiconductor device includes:
a convolution arithmetic processing circuit including a coefficient register where coefficients of an integration coefficient table are set, a product calculation circuit that calculates products of an input image read from the semiconductor storage device and the coefficients, a channel register where a channel number of the integration coefficient table is set, a channel selection circuit that selects an output destination of a cumulative addition arithmetic operation on the basis of the channel number, and a plurality of output registers that store a result of the cumulative addition arithmetic operation, and
Pan in at least [0022] discloses “A DCN may be utilized to extract features via convolution operations. The DCN may be utilized for image recognition.” Pan in at least [0028] discloses “an electronic device 208 in which systems and methods for image processing may be implemented,” and “electronic device 208 may include one or more components or elements … implemented in hardware (e.g., circuitry)”. That is, the electronic device 208 includes circuitry that can extract features via convolution operations (i.e., convolution arithmetic processing circuit).
Pan in at least [0039] discloses “interleaver 210 may additionally or alternatively interleave multiple filter channels. … Some or all of the filter coefficients 228 of the multiple filter channels may be loaded into (e.g., stored) in the registers 220. For example, the interleaver 210 may interleave filter coefficients across filter channels.” That is, the registers 220 (i.e., coefficient register) can store filter 
Pan in at least [0038] discloses “processor 226 (e.g., memory manager 214) may store the interleaved multi-channel input in the memory 236 … During processing, the memory manager 214 may load the interleaved multi-channel input into the processor 226 (e.g., into the registers 220).” Pan in at least [0041] discloses “convolver 216 may multiply and accumulate (MAC) the interleaved multi-channel image input with the multi-channel filter.” That is the convolver 216 (i.e., product calculation circuit) can multiply values of the multi-channel image input from memory 236 (i.e., input image read from the semiconductor storage device) with coefficients of the multi-channel filter (i.e., calculates products of an input image read from the semiconductor storage device and the coefficients).
Pan in at least [0025] discloses “filters 104 may be 4-dimensional. For example, a number of filters (M) may be utilized, where each of the filters has 3 dimensions: height 148 (Hf), width 150 (Wf) and filter channels 158 (N).” Pan in at least [0039] discloses “Some or all of the filter coefficients 228 of the multiple filter channels may be loaded into (e.g., stored) in the registers 220. For example, the interleaver 210 may interleave filter coefficients across filter channels.” That is, the registers 220 (i.e., channel register) can store filter channels 158 (i.e., channel number) of filter coefficients across filter channels (i.e., of the integration coefficient table).
Pan in at least [0041] discloses “memory manager 214 may store the output (e.g., convolution output) in the memory 236. For example, the output may be stored in an L1 data cache.” That is, the L1 data cache (i.e., plurality of output registers) can store the convolution output (i.e., result of the cumulative addition arithmetic operation).
wherein the product calculation circuit can calculate data of N x N all at once, and wherein the integration coefficient table is a table where a plurality of input coefficient tables are integrated and the integration coefficient table has a size of N x N.

Pan does not explicitly disclose: 
“a channel selection circuit that selects an output destination of a cumulative addition arithmetic operation on the basis of the channel number”.
However, Du discloses “a channel selection circuit that selects an output destination of a cumulative addition arithmetic operation on the basis of the channel number”. Du in at least FIG. 1, FIG.3, and [0042] discloses “convolution operation device 100” that includes “the first convolution operation module 3a … and the second convolution operation module 3b”. Du in at least [0054] discloses “the first convolution operation module 3a and the second convolution operation module 3b output the results of different channels, respectively”. That is, the convolution operation device 100 (i.e., channel selection circuit) can output the results of a convolution operation (i.e., selects an output destination of a cumulative addition arithmetic operation) of different channels, respectively (i.e., on the basis of the channel number).
Pan does not explicitly disclose:
a pooling circuit,

Pan and Du are analogous art to the claimed invention because they are directed to an electronic device capable of performing convolution operations for data inputted in channels. It would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate a channel selection circuit that selects an output destination of a cumulative addition arithmetic operation on the basis of the channel number, and a pooling circuit as taught by Du, to the disclosed invention of Pan. One of ordinary skill in the arts would have been motivated to make this modification to enable providing the output of an N pooling layer as the input of the N+1 convolutional layer or any consecutive layer in a convolutional neural network (Du in at least [0048]).
Regarding claim 11:
Pan and Du disclose the image recognition system according to claim 10 (as mentioned above). Du further discloses that the channel selection circuit (Du in at least [0042] discloses convolution operation device 100) includes:
a cumulative addition circuit that adds the products for each channel number, 
Du in at least [0047] discloses “interleaving sum unit 5 can combine the operation results of the convolution operation modules 3a and 3b”. Du in at least [0054] discloses “the first convolution operation module 3a and the second convolution operation module 3b output the results of different channels, respectively”. That is, the interleaving sum unit 5 (i.e., cumulative addition circuit) combines 
a cumulative addition register that holds an output of the cumulative addition circuit for each channel number, and
Du in at least [0047] discloses “interleaving sum unit 5 sends the output characteristics result to the buffer unit 6”. That is, the buffer unit 6 (i.e., cumulative addition register) can store the output of the interleaving sum unit 5 (i.e., output of the cumulative addition circuit) of different respective channels (i.e., for each channel number).
wherein the cumulative addition circuit performs the addition for each channel number in parallel.
Du in at least [0039] discloses “interleaving sum unit 5 can sum the convolution results of the first convolution operation module 3a and the second convolution operation module 3b by interleaving so as to output sum results corresponding to the channels”. That is, the interleaving sum unit 5 (i.e., cumulative addition circuit) can perform the summation operation of the convolution results (i.e., performs the addition for each channel number) by interleaving (i.e., in parallel).
Pan and Du are analogous art to the claimed invention because they are directed to an electronic device capable of performing convolution operations for data inputted in channels. It would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate a cumulative addition circuit that adds the products for each channel number, a cumulative addition register that holds an output of the cumulative addition circuit for each channel number, and wherein the cumulative addition circuit performs the addition for each channel number in parallel as taught by Du, to the disclosed invention of Pan. One of ordinary skill in the arts would have been motivated to make this modification to enhance the operation performance when performing the operation (Du in at least [0049]).
Regarding claim 12:
Pan and Du disclose the image recognition system according to claim 11 (as mentioned above). Du further discloses:
wherein the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number.
Du in at least [0039] discloses “interleaving sum unit 5 can sum the convolution results of the first convolution operation module 3a and the second convolution operation module 3b by interleaving so as to output sum results corresponding to the channels” and in at least [0047] discloses “interleaving sum unit 5 sends the output characteristics result to the buffer unit 6”. That is, the interleaving sum unit 5 (i.e., selector) outputs the sum (i.e., outputs the output of the cumulative addition circuit)  to the buffer unit 6 (i.e., to any one of the output registers) by interleaving so as to output sum results corresponding to the channels (i.e., on the basis of the channel number).
Pan and Du are analogous art to the claimed invention because they are directed to an electronic device capable of performing convolution operations for data inputted in channels. It would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the channel selection circuit further includes a selector that outputs the output of the cumulative addition circuit to any one of the output registers on the basis of the channel number as taught by Du, to the disclosed invention of Pan. One of ordinary skill in the arts would have been motivated to make this modification to enhance the operation performance when performing the operation (Du in at least [0049]).
Claims 4-5 and 13-14:
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0379073 to Pan et al. (“Pan”) in view of US 2018/0137084 to Du et al. (“Du”), and further in view of CN 1413338 to Lapstun et al. (“Lapstun”).
Regarding claim 4:
Pan and Du disclose the semiconductor device according to claim 1 (as mentioned above). Pan and Du do not explicitly disclose:
wherein in each element of the integration coefficient table, a coefficient having a largest value among coefficients in each corresponding element in the input coefficient tables is stored.
However, Lapstun discloses “wherein in each element of the integration coefficient table, a coefficient having a largest value among coefficients in each corresponding element in the input coefficient tables is stored”. Lapstun in at least pg. 18, 3rd paragraph, discloses “a kernel coefficient lookup table with n entries for each color component,” and “the most significant bit of fraction part in the current kernel space used for compiling the kernel coefficient table index.” That is, the kernel coefficient table (i.e., integration coefficient table) is compiled by using the most significant bit (i.e., coefficient having a largest value) in the current kernel space corresponding to the kernel coefficient table index (i.e., among coefficients in each corresponding element) of the kernel coefficient lookup table (i.e., input coefficient tables).
Pan, Du, and Lapstun are analogous art to the claimed invention because they are directed to an electronic device capable of performing convolution operations for data inputted in channels. It would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate a kernel coefficient lookup table that uses the most significant bit for compiling the kernel coefficient table as taught by Lapstun, to the disclosed invention of Pan and Du. One of ordinary skill in the arts would have been motivated to make this modification to achieve a compromise nd paragraph).
Regarding claim 5:
Pan and Du disclose the semiconductor device according to claim 1 (as mentioned above). Pan and Du do not explicitly disclose: 
wherein the number of the input coefficient tables is N and each of the input coefficient tables has a size of N x N.
However, Lapstun discloses “wherein the number of the input coefficient tables is N and each of the input coefficient tables has a size of N x N”. Lapstun in at least pg. 18, 3rd paragraph, discloses “a kernel coefficient lookup table with n entries for each color component,” and in at least pg. 30, 7th paragraph, discloses that for “RGB data … a basic high pass filter using 3 * 3 convolution kernel” is used. That is, the kernel coefficient lookup table (i.e., input coefficient tables) has 3 entries for the RGB color components (i.e. the number of the input coefficient tables is N), and has a size of 3 * 3 (i.e., has a size of N x N).
Pan, Du, and Lapstun are analogous art to the claimed invention because they are directed to an electronic device capable of performing convolution operations for data inputted in channels. It would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate a kernel coefficient lookup table with N entries for each color component and that has a size of N x N. One of ordinary skill in the arts would have been motivated to make this modification to avoid the need to realize complicated shift and read/write logic (Lapstun in at least pg. 30, 6th paragraph).
Regarding claim 13:
Pan and Du disclose the image recognition system according to claim 10 (as mentioned above). Pan and Du do not explicitly disclose:
wherein in each element of the integration coefficient table, a coefficient having a largest value among coefficients in each corresponding element in the input coefficient tables is stored.
However, Lapstun discloses “wherein in each element of the integration coefficient table, a coefficient having a largest value among coefficients in each corresponding element in the input coefficient tables is stored”. Lapstun in at least pg. 18, 3rd paragraph, discloses “a kernel coefficient lookup table with n entries for each color component,” and “the most significant bit of fraction part in the current kernel space used for compiling the kernel coefficient table index.” That is, the kernel coefficient table (i.e., integration coefficient table) is compiled by using the most significant bit (i.e., coefficient having a largest value) in the current kernel space corresponding to the kernel coefficient table index (i.e., among coefficients in each corresponding element) of the kernel coefficient lookup table (i.e., input coefficient tables).
Pan, Du, and Lapstun are analogous art to the claimed invention because they are directed to an electronic device capable of performing convolution operations for data inputted in channels. It would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate a kernel coefficient lookup table that uses the most significant bit for compiling the kernel coefficient table as taught by Lapstun, to the disclosed invention of Pan and Du. One of ordinary skill in the arts would have been motivated to make this modification to achieve a compromise between the quality of the required time and re-sampling the image (Lapstun in at least pg. 18, 2nd paragraph).
Regarding claim 14:
Pan and Du disclose the image recognition system according to claim 10 (as mentioned above). Pan and Du do not explicitly disclose:
wherein the number of the input coefficient tables is N and each of the input coefficient tables has a size of N x N.

Pan, Du, and Lapstun are analogous art to the claimed invention because they are directed to an electronic device capable of performing convolution operations for data inputted in channels. It would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate a kernel coefficient lookup table with N entries for each color component and that has a size of N x N. One of ordinary skill in the arts would have been motivated to make this modification to avoid the need to realize complicated shift and read/write logic (Lapstun in at least pg. 30, 6th paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROHIT K. KRISHNA whose telephone number is (571)272-0924. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571)272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROHIT K. KRISHNA/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125